DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to the Amendment filed on 2/28/2022. Applicant has amended independent claims 1 and 11; and dependent claim 3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 3-5, 11, 14, 16-18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takehara,   JP 2008-140767 (US 2009/0286155 as English translation), in  view of  Yamaguchi  et al., US 7157188, and in further view of  Stolzel et al., JP 2001-519589 (machine translation), and still in further view of Oshita et al., JP 3439085 (JP H1167270).
Regarding claim 1, Takehara teaches a secondary battery (abstract) comprising a cathode (abstract); an anode (abstract); and an electrolytic solution (abstract), wherein the electrolytic solution includes a nonaqueous solvent (abstract), an electrolyte salt (abstract); one compound represented by Formula (5) (LiPF2O2 or LiPO2F2) (lithium difluorophosphate) (0001; 0047; 0049); wherein electrolytic solution further includes LiPF6 (0947-0948).
Takehara does not teach amount of LiPF6.
Yamaguchi et al., teaches the amount of electrolyte salt, LiPF6, is 0.36 mol/kg to 1.52 mol/kg (Table 1; col. 6, lines 29-33).
Thus, it would have been obvious to one having ordinary skill in the art to insert the teachings of Yamaguchi into the teachings of Takehara because within the range of the amounts of the electrolyte salt, LiPF6, “ion conductivity in the electrolyte can be improved.” (col. 6, lines 29-33).
Takehara does not teach Formula (8) (LiN(SO2F)2) (lithium bis (fluorosulfonyl) imide).
Regarding claim 1, Stolzel et al., teaches a secondary battery (0002; 0014) comprising: a cathode (0038); an anode (0039); and an electrolytic solution (0001), wherein the electrolytic solution includes a nonaqueous solvent (0013-0014), an electrolyte salt (0013);  one compound represented by Formula (8) (LiN(SO2F)2) (0031-0032); wherein electrolytic solution further includes LiPF6 (0031-0032).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Stolzel et al., into the teachings of Takehara because regarding the compound (LiN(SO2F)2) in Stolzel et al., Stolzel et al., teaches  the described electrolyte compositions, in order to enhance battery properties of such lithium-ion secondary batteries, such as load, cycle, storage, and low-temperature characteristics (0013-0014).
Takehara et al., does not teach the amount of Formula (5) with respect to the solvent.
Oshita et al., teaches a nonaqueous electrolyte (abstract) comprising Formula (5), LiPO2F2 (0007) in an amount of 0.01% to 5% (0010).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Oshita et al., into the teachings of Takehara because “when a non-aqueous electrolyte solution containing one of lithium monofluorophosphate and lithium difluorophosphate is used as an additive, this additive reacts with lithium and a high-quality film is formed on the positive and negative electrodes.” (0008).
Regarding claim 3, Takehara teaches a content of the compounds shown in the Formula (5) in the electrolytic solution is from 0. 1 weight percent to 5 weight percent (0867).
Stolzel et al., teaches a content of the compound shown in the Formula (8) in the electrolytic solution is from 0.7 weight percent to 1.5 weight percent (0036).
Regarding claim 4, Takehara teaches the anode includes, as an anode active material (0994-0995; 0999), a carbon material (0995), a lithium metal (1137), and having one or more of metal elements and metalloid elements (0995-0997). Regarding claim 5, Takehara teaches the cathode (0066; 0077) includes, as the cathode material (1266-1268), a compound having one or more of cobalt (1407), nickel (1412), manganese (1412), and iron (1413) as a transition metal element.
Regarding claim 11, Takehara teaches an electrolytic solution (abstract), comprising: a nonaqueous solvent (abstract); an electrolyte salt (abstract); one or more of compounds represented by Formula (5) (LiPF2O2 or LiPO2F2) (lithium difluorophosphate) (0001; 0047; 0049); wherein the electrolytic solution further includes LiPF6 (0947-0948); wherein the electrolytic solution is used for a secondary battery (abstract). 
Takehara does not teach the electrolytic solution comprises Li[N(SO.sub.2F).sub.2.
Stolzel et al., teaches wherein the electrolytic solution comprises Li[N(SO.sub.2F).sub.2] (0031-0032); wherein electrolytic solution further includes LiPF6 (0031-0032).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Stolzel et al., into the teachings of Takehara because regarding the compound (LiN(SO2F)2) in Stolzel et al., Stolzel et al., teaches  the described electrolyte compositions, in order to enhance battery properties of such lithium-ion secondary batteries, such as load, cycle, storage, and low-temperature characteristics (0013-0014).
Takehara et al., does not teach the amount of Formula (5) with respect to the solvent.
Oshita et al., teaches a nonaqueous electrolyte (abstract) comprising Formula (5), LiPO2F2 (0007) in an amount of 0.01% to 5% (0010).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Oshita et al., into the teachings of Takehara because “when a non-aqueous electrolyte solution containing one of lithium monofluorophosphate and lithium difluorophosphate is used as an additive, this additive reacts with lithium and a high-quality film is formed on the positive and negative electrodes.” (0008).
Regarding claim 14, Takehara teaches an electronic device (1183; 1271), the electronic device being supplied with electric power from the secondary battery (1183; 1271).  
Regarding claim 16, Takehara teaches the electrolytic solution further includes 4-fluoro-l,3-dioxolane-2-one (synonym: fluoroethylene carbonate) (0074; 0786; 0845) in an amount from 0.01 wt% to 70 wt% (0074).
Regarding claim 17, Takehara teaches the anode includes graphite (0999-1000; 1070).
Regarding claim 18, Takehara teaches the electrolytic solution further includes 4-fluoro-l,3-dioxolane-2-one (synonym: fluoroethylene carbonate) (0074; 0786; 0845)  in an amount from 0.01 wt% to 70 wt% (0074).

3.	Claims 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takehara,   JP 2008-140767 (US 2009/0286155 as English translation), ), in view of  Yamaguchi  et al., US 7157188, and in further view of  Stolzel et al., JP 2001-519589 (machine translation), and still in further view of Oshita et al., JP 3439085 (JP H1167270), and in further view of Severinsky et al., US 2001/0039230.
Regarding claim 13, Takehara modified by Yamaguchi et al., and Stolzel et al., and Oshita et al., and does not teach a control section controlling battery.
Regarding claim 13, Severinsky et al., teaches a battery pack (0269) comprising: the secondary battery according to claim 1; a control section controlling the secondary battery (abstract; 0050); and an outer package containing the secondary battery (0269).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Severinsky et al., into the teachings of Takehara because Severinsky et al., teaches a control unit, which are necessary for a vehicle to operate.
Regarding claim 15, Takehara modified by Stolzel et al., does not teach an electrical vehicle.Regarding claim 15, Severinsky et al., teaches an electrical vehicle (abstract) comprising: a conversion unit being supplied with electric power from the secondary battery (0217; 0286) according to claim 1, and converting the electric power to drive power of the vehicle (0073; 0096; 0135; 0137); and a control unit performing information processing related to vehicle control based on information of the secondary battery (0286; 0300).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Severinsky et al., into the teachings of Takehara because Severinsky et al., teaches converting electric power to drive power and a control unit, which are necessary for a vehicle to operate.


Response to Arguments
4.	Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 11. The Applicant argues that “one skilled in the art would not equate the amount of lithium difluorophosphate in the primary Takehara reference to the claimed compound represented by Formula (5) in an amount from 0.001 wt.% to 0.2 wt.%, both inclusive with respect to the nonaqueous solvent. Indeed, for example, Takehara shows lithium difluorophosphate in high yield and in essentially pure form based on a reaction from lithium hexafluorophosphate in solution and which merely remains in a residual amount. See, Takehara, for example, Tables 1-4 and [01390] and [01391].
However, new reference Oshita et al., JP 3439085 (JP H1167270) teaches a nonaqueous electrolyte (abstract) comprising Formula (5), LiPO2F2 (0007) in an amount of 0.01% to 5% (0010). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Oshita et al., into the teachings of Takehara because “when a non-aqueous electrolyte solution containing one of lithium monofluorophosphate and lithium difluorophosphate is used as an additive, this additive reacts with lithium and a high-quality film is formed on the positive and negative electrodes.” (0008).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727